17-737(L)
American Trucking Ass'ns, Inc. v. N.Y. State Thruway Auth.
                  17‐737 (L)
                  American Trucking Ass’ns, Inc. v. N.Y. State Thruway Auth. 




                                                          In the
                               United States Court of Appeals
                                            For the Second Circuit
                                                      ________ 
                                                 AUGUST TERM 2017 
                                             No. 17‐737 (L), 17‐873 (Con) 

                    AMERICAN TRUCKING ASSOCIATIONS, INC., WADHAMS ENTERPRISES, 
                    INC., LIGHTNING EXPRESS DELIVERY SERVICE INC., WARD TRANSPORT 
                       & LOGISTICS CORP., ON BEHALF OF THEMSELVES AND ALL OTHERS 
                     SIMILARLY SITUATED, AMERICAN BUS ASSOCIATION, DATTCO, INC., 
                   STARR TRANSIT CO., INC., ON BEHALF OF THEMSELVES AND ALL OTHERS 
                                           SIMILARLY SITUATED,  
                                           Plaintiffs‐Appellants, 

                                                              v. 

                    NEW YORK STATE THRUWAY AUTHORITY, NEW YORK STATE CANAL 
                   CORPORATION, THOMAS J. MADISON, JR., IN HIS OFFICIAL CAPACITY AS 
                  EXECUTIVE DIRECTOR OF THE NEW YORK STATE THRUWAY AUTHORITY, 
                   HOWARD MILSTEIN, IN HIS OFFICIAL CAPACITY AS CHAIR OF THE NEW 
                  YORK STATE THRUWAY AUTHORITY/CANAL CORPORATION BOARDS OF 
                  DIRECTORS, DONNA J. LUH, IN HER OFFICIAL CAPACITY AS VICE‐CHAIR 
                    OF NEW YORK STATE THRUWAY AUTHORITY/CANAL CORPORATION 
                      BOARDS OF DIRECTORS, E. VIRGIL CONWAY, IN THEIR OFFICIAL 
                       CAPACITIES AS MEMBERS OF THE NEW YORK STATE THRUWAY 
                  AUTHORITY/CANAL CORPORATION BOARD OF DIRECTORS, RICHARD N. 
                  SIMBERG, IN THEIR OFFICIAL CAPACITIES AS MEMBERS OF THE NEW YORK 
                     STATE THRUWAY AUTHORITY/CANAL CORPORATION BOARD OF 
                     DIRECTORS, BRANDON R. SALL, IN THEIR OFFICIAL CAPACITIES AS 
                    MEMBERS OF THE NEW YORK STATE THRUWAY AUTHORITY/CANAL 
2                                                  No. 17‐737 (L)




   CORPORATION BOARD OF DIRECTORS, J. RICE DONALD, JR., IN THEIR 
  OFFICIAL CAPACITIES AS MEMBERS OF THE NEW YORK STATE THRUWAY 
     AUTHORITY/CANAL CORPORATION BOARD OF DIRECTORS, JOSE 
   HOLGUIN‐VERAS, IN THEIR OFFICIAL CAPACITIES AS MEMBERS OF THE 
    NEW YORK STATE THRUWAY AUTHORITY/CANAL CORPORATION 
     BOARD OF DIRECTORS, BILL FINCH, IN HIS OFFICIAL CAPACITY AS 
   ACTING EXECUTIVE DIRECTOR OF THE NEW YORK STATE THRUWAY 
    AUTHORITY, JOANNE M. MAHONEY, IN HER OFFICIAL CAPACITY AS 
     CHAIR OF THE NEW YORK STATE THRUWAY AUTHORITY/CANAL 
    CORPORATION BOARDS OF DIRECTORS, ROBERT L. MEGNA, IN HIS 
  OFFICIAL CAPACITY AS A MEMBER OF THE NEW YORK STATE THRUWAY 
   AUTHORITY/CANAL CORPORATION BOARDS OF DIRECTORS, STEPHEN 
M. SALAND, IN HIS OFFICIAL CAPACITY AS A MEMBER OF THE NEW YORK 
    STATE THRUWAY AUTHORITY/CANAL CORPORATION BOARDS OF 
                               DIRECTORS, 
                         Defendants‐Appellees. 
                                ________ 
                                     
             Appeal from the United States District Court  
                for the Southern District of New York. 
   Nos. 1:13‐cv‐08123 and 1:17‐cv‐00782 — Colleen McMahon, Chief 
                             District Judge. 
                                ________ 
                                     
                        ARGUED: MARCH 6, 2018 
                       DECIDED: MARCH 29, 2018 
                                            
 
 

 

 
3                                                                No. 17‐737 (L)




Before: CALABRESI, CABRANES and LOHIER, Circuit Judges. 

                                                            

         Plaintiffs‐Appellants American Trucking Associations, Inc. and 
all  those  similarly  situated  appeal  from  the  judgment  of  the  U.S. 
District  Court  for  the  Southern  District  of  New  York  (Colleen 
McMahon,  Chief  District  Judge)  granting  a  motion  to  dismiss  of 
Defendants‐Appellees  New  York  State  Thruway  Authority  and  its 
aligned state entities. Plaintiffs‐Appellants claim that the New York 
State  Thruway  Authority  violated  the  Dormant  Commerce  Clause 
when it used surplus revenue from highway tolls to fund the State of 
New  York’s  canal  system.  The  District  Court  dismissed  this  claim, 
concluding  that  Congress  authorized  the  Thruway  Authority  to 
allocate highway tolls to canal uses.                                                                                            

         We AFFIRM the District Court’s judgment.  

                                             ________ 
                                                   
                           CHARLES  A.  ROTHFELD,  Evan  M.  Tager,  Matthew 
                           A.  Waring,  Mayer  Brown  LLP,  Washington,  DC; 
                           Richard Pianka, ATA Litigation Center, Arlington, 
                           VA, for Plaintiffs‐Appellants. 
                            
                           ANDREW  W.  AMEND,  Senior  Assistant  Solicitor 
                           General,  of  counsel,  (Barbara  D.  Underwood, 
                           Solicitor General, Steven C. Wu, Deputy Solicitor 
                           General,  on  the  brief),  for  Eric  T.  Schneiderman, 
4                                                      No. 17‐737 (L)




                    Attorney  General,  State  of  New  York,  for 
                    Defendants‐Appellees. 
                                 ________ 
                                        
JOSÉ A. CABRANES, Circuit Judge: 

      The  questions  presented  are:  (1)  whether  the  District  Court 
correctly  dismissed  the  Dormant  Commerce  Clause  claims  of 
plaintiffs, challenging the authority of defendants to allocate surplus 
highway toll revenues to New York’s canal system; and (2) whether 
the District Court properly determined that defendants did not waive 
the  argument  that  Congress  authorized  them  to  depart  from  the 
Dormant Commerce Clause. 
       
      American Trucking Associations, Inc. and its fellow plaintiffs 
(jointly, “ATA”) claim that the New York State Thruway Authority 
and  its  aligned  state  entities  (jointly,  the  “Thruway  Authority”) 
violated  the  Dormant  Commerce  Clause  when  it  used  surplus 
revenue from highway tolls to fund New York State’s Canal System 
(“the Canal System”). The District Court dismissed this claim, finding 
that  Congress  specifically  authorized  the  Thruway  Authority  to 
allocate  highway  tolls  to  canal  uses.  ATA  further  claims  that  the 
District  Court  abused  its  discretion  in  reaching  the  question  of 
congressional authorization because the Thruway Authority did not 
discover or raise this argument until several years into the litigation. 
 
5                                                           No. 17‐737 (L)




          We conclude that Congress evinced unmistakably clear intent 
to  authorize  the  Thruway  Authority  to  allocate  highway  tolls  to 
support the Canal System. We also conclude that the District Court 
had discretion to reach the question of congressional authorization. 
Accordingly, we AFFIRM the judgment of the District Court. 

                                I. BACKGROUND 

          A. The Thruway Authority’s Tolling Powers 

          The  New  York  State  Thruway  Authority  is  a  public  benefit 
corporation,  created  in  1950  by  the  New  York  State  Legislature  to 
construct  and  operate  transportation  facilities.1  Since  its 
establishment,  it  has  operated  the  Governor  Thomas  E.  Dewey 
Thruway  System  (the  “Thruway”),  a  570‐mile  cross‐state  highway 
that  is  a  “major  artery  of  interstate  commerce  in  the  Northeast” 
United States and a “critical route for commercial truckers serving the 
region.”2  

          New  York  originally  funded  the  Thruway  through  bond 
issuances, and authorized the Thruway Authority to charge tolls both 
to repay the bonds and to support maintenance and operations.3 In 

1    See N.Y. Public Authorities Law (“PAL”) §§ 352‐353. 
2 Am. Trucking Ass’ns, Inc. v. N.Y. State Thruway Auth., 795 F.3d 351, 354 (2d Cir. 
2015).  
3 PAL § 354(8); see also Ch. 143, § 1, 1950 N.Y. Laws 653, 655, 659 (enacting PAL 
§ 359(1)). See generally ROBERT A. CARO, THE POWER BROKER 15‐19, 615‐31, 633‐34 
(1974) (discussing Robert Moses’s use of public authorities to shape 
infrastructure in New York, his utilization and expansion of the concept of public 
6                                                               No. 17‐737 (L)




1956,  Congress  passed  the  Federal‐Aid  Highway  Act,  which 
incorporated existing toll highways, including the Thruway, into the 
Interstate  Highway  System,  but  prohibited  the  use  of  any  federal 
funds  to  construct  or  improve  such  highways.4  The  Thruway  and 
other toll highways became eligible for federal financial support only 
when,  in  1978,  Congress  enacted  the  Surface  Transportation 
Assistance Act (“STAA”).5 Section 105 of that statute mandated that, 
in  order  to  receive  federal  financial  aid,  state  public  authorities 
responsible for toll highways in the Interstate Highway System had 
to  discontinue  levying  tolls  once  they  had  collected  sufficient 
revenues  to  retire  outstanding  bonds.6  If  those  authorities  failed  to 
make a toll road free once they had collected sufficient tolls to retire 




authorities, the role of bond issuances in raising financing for and perpetuating 
public authorities, and the role of tolls in sustaining public authorities).  
4    See Pub. L. No. 84‐627, § 113(a), 70 Stat. 374, 384 (1956).  
5    Pub. L. No. 95‐599, 92 Stat. 2689 (1978). 
6 § 105, 92 Stat. at 2692‐93. Section 105’s requirements were effectuated through 
“tripartite agreements” between the relevant state public authority, the state 
highway department, and the U.S. Secretary of Transportation. Pursuant to 
section 105, the Thruway Authority, the New York State Department of 
Transportation, and the U.S. Department of Transportation’s Federal Highway 
Administration entered into a Tripartite Agreement in July 1982. Among other 
provisions, the Agreement provided that the Thruway Authority could continue 
to collect tolls until it paid off its outstanding debt, projected to occur in 1996. See 
J.A. 167‐72. 
7                                                               No. 17‐737 (L)




those bonds, STAA required them to repay the federal government 
for the financing it had provided them.7 

           Against  this  background,  Congress  enacted  the  Intermodal 
Surface Transportation Efficiency Act of 1991 (“ISTEA”), the statute 
at issue here.8 Through ISTEA, Congress sought to foster “a National 
Intermodal  Transportation  System,”  consisting  of  “all  forms  of 
transportation in a unified, interconnected manner.”9 To do so, ISTEA 
freed states from their obligation under the STAA to repay the federal 
government  should  they  continue  to  collect  tolls  after  retiring 
outstanding debts, and granted them greater flexibility to operate toll 
facilities and use toll revenues for a variety of transportation projects.  

           Two  provisions  of  ISTEA  stand  at  the  heart  of  this  case.  The 
first,  section  1012(a),  authorized  state  public  authorities  to  collect 
highway  tolls  without  repaying  the  federal  government,  so  long  as 
those funds “will be used first for debt service, for reasonable return 
on investment of any private person financing the project, and for the 
costs necessary for the proper operation and maintenance of the toll 
facility.”10 Once a state certified adequate maintenance, it could use 

7 § 105, 92 Stat. at 2693 (“[I]f, for any reason, a toll road receiving Federal 
assistance under this section does not become free to the public upon collection 
of sufficient tolls, as specified in the preceding sentence, Federal funds used for 
projects on such toll road pursuant to this section shall be repaid to the Federal 
Treasury[.]”). 
8    23 U.S.C. § 129; Pub. L. No. 102‐240, 105 Stat. 1914 (1991).  
9    § 2, 105 Stat. at 1914. 
10    § 1012(a)(3), 105 Stat. at 1936‐37. 
8                                                                 No. 17‐737 (L)




any  excess  toll  revenues  “for  any  purpose  for  which  Federal  funds 
may be obligated by a State under [Title 23].”11  

             As part of ISTEA, Congress simultaneously broadened the list 
of purposes for which states could use federal funds under Title 23. 
The expanded list included “transportation enhancement activities,” 
such as “historic preservation, rehabilitation and operation of historic 
transportation  buildings,  structures,  or  facilities  (including  historic 
railroad facilities and canals) .”12 

             In  the  second  provision,  section  1012(e),  Congress  enacted  a 
“Special  Rule”  that  largely  paralleled  section  1012(a)  but  added 
specific  conditions  regarding  two  toll  facilities:  the  New  York  State 
Thruway and the Fort McHenry Tunnel in Maryland. Regarding the 
Thruway, it provided that the Thruway Authority could use excess 
toll revenues to cover “costs associated with transportation facilities 
under [its] jurisdiction . . . , including debt service and costs related to 
the  construction,  reconstruction,  restoration,  repair,  operation  and 
maintenance of such facilities.”13  



11    Id. 
  23 U.S.C. § 101(a); ISTEA § 1007(c), 105 Stat. at 1931 (emphasis added). 
12

Although the text of 23 U.S.C. § 101 has been amended from time to time, as the 
District Court stated, “none of the amendments eliminated the statutory 
authorization allowing the Thruway Authority to spend excess toll revenues (i.e., 
toll revenues not needed for Thruway maintenance) on the canals.” Am. Trucking 
Ass’ns, Inc. v. N.Y. State Thruway Auth., 238 F. Supp. 3d 527, 534 (S.D.N.Y. 2017). 
13    § 1012(e), 105 Stat. at 1939. 
9                                                             No. 17‐737 (L)




           Following  the  passage  of  ISTEA,  in  1992  the  New  York  State 
Legislature directed the Thruway Authority to assume management 
of  the  Canal  System.14  At  all  times  relevant  to  these  appeals,  the 
Thruway Authority managed the Canal System. 

           B. The Canal System  

           The  rise  of  the  Interstate  Highway  System,  a  marvel  of 
American  infrastructure,  cemented  the  decline  of  perhaps  the  most 
awesome  earlier  such  marvel:  the  New  York  Canal  System.  That 
system is “a network of waterways that stretches across upstate New 
York,  including  the  Erie,  Oswego,  Champlain,  Cayuga,  and  Seneca 
Canals.”15 In the nineteenth century, it served as “the model for canal‐
building  throughout  the  world”  and  fueled  “the  unprecedented 
development and prosperity that came not alone to New York State 
but to . . . the whole country.”16 In the words of Senator Daniel Patrick 
Moynihan  of  New  York—then  chairman  of  the  Water  Resources, 
Transportation,  and  Infrastructure  Subcommittee  of  the  Senate 
Committee  on  Environment  and  Public  Works,  and  the  principal 
architect  of  ISTEA—the  Canal  System  is  “what  has  made  America 
great.”17 


14    N.Y. Canal Law § 6.  
15    Am. Trucking Ass’ns, 795 F.3d at 355 (internal quotation marks omitted).  
  Roy G. Finch, The Story of the New York State Canals 4 (rev. ed. 1998), 
16

https://www.canals.ny.gov/history/finch_history_print.pdf. 
  Field Hearings Before the S. Comm. on Env’t & Public Works and the Subcomm. on 
17

Water Res., Transp., & Infrastructure, 102nd Cong. 305 (Apr. 5, 1991) (statement of 
10                                                        No. 17‐737 (L)




           As road and air transportation proliferated, however, the Canal 
System  largely  became  “a  recreational  byway,  drawing  pleasure 
boats,  fishing  lines  and  the  occasional  canal  fan.”18  Traditionally 
supported  through  taxpayer  funds  and  managed  by  the  New  York 
Department  of  Education,  the  Canal  System,  as  noted,  was 
transferred to the management of the Thruway Authority in 1992.19 
The Thruway Authority began funding the Canal System principally 
through  excess  highway  toll  revenues.  Between  1992  and  2016,  it 
expended approximately 9 to 14 percent of Thruway tolls to the Canal 
System.20 


Sen. Daniel Patrick Moynihan, member, S. Comm. on Environment and Public 
Works), J.A. 210. Legislators from both parties credited Senator Moynihan “with 
masterminding much of the legislation.” Lindsey Gruson, Transit Bill Seen as Boon 
to Metro Area, N.Y. TIMES, Nov. 27, 1991, 
https://www.nytimes.com/1991/11/27/nyregion/transit‐bill‐seen‐as‐boon‐to‐
metro‐area.html. For the history of ISTEA’s passage, see Richard F. Weingroff, 
Creating a Landmark: The Intermodal Surface Transportation Act of 1991, PUB. ROADS, 
Nov.‐Dec. 2001, 
https://www.fhwa.dot.gov/publications/publicroads/01novdec/istea.cfm. 
  Jesse McKinley, Afloat on the Erie Canal: Sonar Gear, Ferris Wheel Parts and Beer 
18

Tanks, N.Y. TIMES, May 28, 2017, 
https://www.nytimes.com/2017/05/28/nyregion/erie‐canal‐rebound‐commercial‐
shipping.html. In recent years, however, the Canal System has experienced an 
uptick in commercial shipping thanks to its “use as a niche waterway for cargo 
whose size or weight make it impossible, impractical or too expensive to haul 
any other way,” including electrical turbines, Navy equipment, pedestals for a 
Ferris wheel under construction in Staten Island, and even giant tanks of beer. Id. 
19    Ante, note 14. 
  Am. Trucking Ass’ns, Inc. v. N.Y. State Thruway Auth., 199 F. Supp. 3d 855, 879 
20

(S.D.N.Y. 2016), vacated, 238 F. Supp. 3d 527 (S.D.N.Y. 2017). In 2016, the New 
York State Legislature transferred jurisdiction over the Canal System to the New 
11                                                            No. 17‐737 (L)




            C. Procedural History  

            In November 2013, ATA, a trucking industry trade group, and 
three of its members brought a class action suit against the Thruway 
Authority,  the  New  York  State  Canal  Corporation,  and  certain 
Thruway officials, alleging that they violated the Dormant Commerce 
Clause by using Thruway tolls to fund the Canal System.21 In August 
2014, the District Court dismissed the complaint for failure to join the 
State  of  New  York  as  a  necessary  party.22  The  following  year,  we 
vacated that judgment and remanded for further proceedings.23  

            On remand, in August 2016, the District Court granted partial 
summary  judgment  to  the  ATA,  finding  that  the  allocation  of 
Thruway tolls to the Canal System violated the Dormant Commerce 
Clause.24  At  the  time,  the  Thruway  had  not  yet  contended  that 
Congress had expressly authorized the use of Thruway tolls for canal 



York Power Authority, which is not a party to these appeals. See N.Y. Canal Law 
§ 5. The Legislature shifted control as a means of providing financial relief to the 
Thruway Authority, which had been spending roughly $87 million annually for 
canal operations and debt. See Rick Karlin, NY Power Authority to Absorb Canal 
System, TIMES UNION (Albany), Apr. 6, 2016, 
https://www.timesunion.com/local/article/NY‐Power‐Authority‐to‐absorb‐canal‐
system‐7233185.php.  
21    J.A. 22‐45. 
  Am. Trucking Ass’ns, Inc. v. N.Y. State Thruway Auth., No. 13 Civ. 8123, 2014 WL 
22

4229982, at *6‐7 (S.D.N.Y. Aug. 6, 2014).  
23    Am. Trucking Ass’ns, 795 F.3d at 360‐61. 
24    Am. Trucking Ass’ns, 199 F. Supp. 3d at 878.  
12                                                            No. 17‐737 (L)




purposes,  and  neither  the  District  Court  nor  the  parties  considered 
any such authorization.  

            Before the District Court could rule on ATA’s class‐certification 
motion  or  hold  a  damages  trial,  however,  the  Thruway  Authority 
discovered  information  indicating  that  Congress  had  indeed 
authorized  it  to  devote  surplus  highway  toll  revenue  toward  the 
Canal  System.25  It  moved  to  dismiss  plaintiffs’  action  for  failure  to 
state  a  claim.  On  February  28,  2017,  the  District  Court  granted  that 
motion,  finding  that  “Congress  decided,  with  great  specificity,  to 
exempt  the  New  York  State  Thruway  Authority’s  expenditure  of 
excess  toll  revenues  on  the  New  York  State  Canal  System  from  the 
reach  of  the  Dormant  Commerce  Clause.”26  The  District  Court 
expressed displeasure with the fact that the Thruway Authority failed 
to discover its defense of congressional authorization for so long, but 
it  ultimately  rejected  ATA’s  claim  that  the  Thruway  Authority  had 
waived that argument by raising it too late.27 Accordingly, the District 
Court vacated its order of August 10, 2016 granting ATA’s motion for 
partial summary judgment and denying defendants’ cross‐motion for 
summary judgment.28 

            On  February  1,  2017,  while  the  ATA  case  was  pending,  the 
American Bus Association (“ABA”) and several of its members filed 

25    Am. Trucking Ass’ns, 238 F. Supp. 3d at 532. 
26    Id. at 541.  
27    Id. at 540‐41. 
28    Id. at 541.  
13                                                             No. 17‐737 (L)




a  parallel  action  against  the  Thruway  Authority  and  the  other 
defendants,  raising  the  same  Dormant  Commerce  Clause  claims. 
Soon  after  the  District  Court  dismissed  ATA,  it  entered  an  order 
dismissing the ABA case “[f]or substantially the reasons discussed by 
the court” in ATA.29 

                                    II. DISCUSSION 

            A.     Standard of Review 

            We  review  a  district  court’s  grant  of  a  motion  to  dismiss  de 
novo.30  We  review  for  abuse  of  discretion  a  district  court’s  decision 
that a party did not waive an argument by failing to raise it earlier in 
the proceedings.31 

            B. Whether Congress Authorized the Thruway Authority to 
Allocate Excess Highway Tolls to the Canal System 

            ATA contends that Congress did not evince an “unmistakably 
clear”  intent  to  authorize  the  Thruway  Authority  to  allocate  excess 
revenues  from  highway  tolls  to  the  Canal  System.32  The  Thruway 




29    J.A. 272. 
30    Miller v. Wolpoff & Abramson, L.L.P., 321 F.3d 292, 300 (2d Cir. 2003). 
31    Brown v. City of New York, 862 F.3d 182, 187 (2d Cir. 2017).  
32    See S.‐Cent. Timber Dev., Inc. v. Wunnicke, 467 U.S. 82, 91 (1984). 
14                                                                   No. 17‐737 (L)




Authority,  on  the  other  hand,  argues  that  Congress  did  expressly 
authorize it to do so. We agree with the Thruway Authority.  

            The Commerce Clause gives Congress the power “to regulate 
Commerce . . . among the several states.”33 The Supreme Court has 
long recognized that the Commerce Clause “also limits the power of 
the  States  to  erect  barriers  against  interstate  trade”—the  so‐called 
Dormant Commerce Clause.34 Under the Dormant Commerce Clause, 
a  highway  toll  is  constitutional  only  if  it  is  “based  on  some  fair 
approximation  of  use  or  privilege  for  use  .  .  .  and  is  neither 
discriminatory  against  interstate  commerce  nor  excessive  in 
comparison with the governmental benefit conferred.”35  

            The  Supreme  Court  has  also  recognized,  however,  that 
“[w]here state or local government action is specifically authorized by 
Congress, it is not subject to the [Dormant] Commerce Clause even if 
it  interferes  with  interstate  commerce.”36  In  issuing  such  an 
authorization,  “Congress  must  manifest  its  unambiguous  intent.”37 
Put  another  way,  “Congress’  intent  and  policy  to  sustain  state 
legislation  from  attack  under  the  Commerce  Clause  [must  be] 


33    U.S. CONST. art. I, § 8, cl. 3.  
34    Lewis v. BT Inv. Managers, Inc., 447 U.S. 27, 35 (1980). 
35 Evansville‐Vanderburgh Airport Auth. Dist. v. Delta Airlines, Inc., 405 U.S. 707, 
716‐17 (1972); see also Nw. Airlines, Inc. v. Cty. of Kent, Mich., 510 U.S. 355, 362‐63 
(1994). 
36    White v. Mass. Council of Constr. Emp’rs, Inc. 460 U.S. 204, 213 (1983). 
37    Wyoming v. Oklahoma, 502 U.S. 437, 458 (1992). 
15                                                              No. 17‐737 (L)




‘expressly stated.’”38 That said, “[t]here is no talismanic significance 
to  the  phrase  ‘expressly  stated,’”  which  “merely  states  one  way  of 
meeting  the  requirement  that  for  a  state  regulation  to  be  removed 
from  the  reach  of  the  [D]ormant  Commerce  Clause,  congressional 
intent  must  be  unmistakably  clear.”39  In  other  words,  Congress  need 
not expressly state that it is authorizing a state to engage in activity 
that would otherwise violate the Dormant Commerce Clause; it need 
only clearly allow the state to engage in such activity. 

           The  plain  language  of  ISTEA  manifestly  contains  such 
“unmistakably clear” evidence of an intent to authorize the Thruway 
Authority to use excess highway toll revenues for canal purposes.  

           ISTEA  section  1012  permitted  the  Thruway  Authority  to 
allocate excess toll revenues (1) to any transportation facilities under 
the Thruway Authority’s jurisdiction or (2) for any project eligible to 
receive  federal  assistance  under  Title  23.40  The  Canal  System  meets 
both conditions. On the first score, the New York State Legislature in 
1992  transferred  jurisdiction  of  the  Canal  System  to  the  Thruway 
Authority, which maintained jurisdiction at all times relevant to this 
appeal. And on the second score, as part of ISTEA, Congress modified 
Title  23  to  define  canals  as  eligible  for  federal  assistance.  ATA 
acknowledges  this  fact—thereby  conceding  that  Congress  plainly 


38    Sporhase v. Nebraska, ex rel. Douglas, 458 U.S. 941, 960 (1982). 
39    S.‐Cent. Timber Dev., 467 U.S. at 91 (emphasis added). 
40    23 U.S.C. § 101(a); ISTEA § 1012(e), § 1007(a)‐(c). 
16                                                            No. 17‐737 (L)




authorized the Thruway Authority to use at least some excess highway 
toll revenues for canal purposes.41  

           Having  (quietly)  made  this  concession,  ATA  is  left  to  argue 
that,  while  Congress  authorized  the  Thruway  Authority  to  devote 
some excess toll revenue to the Canal System, it still meant to limit the 
amount  of  such  allocations.  Read  in  context,  ATA  contends,  section 
1012(e) is best understood to lift the prior statutory limit on state tolls, 
permitting the Thruway Authority merely to continue tolling regimes 
as they existed at the time of ISTEA’s enactment.  

           To  support  its  interpretation,  ATA  points  to  phrases  in  the 
statute,  such  as  “allow  for  the  continuance  of  tolls.”42  The  ordinary 
meaning of “continuance,” according to ATA, is “[t]o remain in the 
same state.”43 And its use thus indicates that Congress expected any 
post‐ISTEA  tolls  to  be  substantially  similar  in  nature  and  purpose. 
Since  the  tolls  that  Congress  permitted  to  continue  in  1992  were 


41 Pls. Br. at 18 n.4 (“The district court concluded that the Canal System was a 
project eligible for assistance under Title 23 . . . , a determination that is not at 
issue in this appeal.”). It is true that “[w]e do not consider an argument 
mentioned only in a footnote to be adequately raised or preserved for appellate 
review.” United States v. Restrepo, 986 F.2d 1462, 1463 (2d Cir. 1993). Here, 
however, ATA makes an admission, not an argument. And ATA concedes this 
point again in its main brief. Pls. Br. at 33‐34 (noting that the second sentence of 
ISTEA section 1012(e) provides that revenues collected from tolls in excess of 
those needed for debt service and operation and maintenance can be used for 
“specified purposes (including various transportation‐related projects and 
facilities, among them the canals)”). 
42    Pls. Br. at 33‐34 (quoting ISTEA section 1012(e)) (emphasis in original). 
43    Id. at 34 (quoting Webster’s II New Riverside University Dictionary 305 (1984)).  
17                                                             No. 17‐737 (L)




calculated to pay for highway maintenance, they could not have been 
used to fund unrelated projects at any substantial level. 

           In  our  view,  there  is  no  basis  to  interpret  the  word 
“continuance”  as  freezing  in  place  the  tolling  regime  at  the  time  of 
ISTEA’s enactment. Instead, a plain reading of the statute reveals that 
Congress  meant  to  permit  the  Thruway  Authority  to  continue 
collecting  tolls  of  whatever  amount  without  having  to  repay  federal 
funds—something  that  it  was  previously  barred  from  doing  once  it 
satisfied its debt obligations. If and when the Thruway Authority did 
so,  it  would  have  surplus  revenue  on  hand  to  devote  to  other 
transportation  projects,  an  outcome  that  ISTEA  not  only 
contemplated but expressly sanctioned.  

           Here,  too,  ATA  makes  a  critical  admission.  It  acknowledges 
that the District Court’s conclusion that “nothing in ISTEA caps the 
amount  of  excess  toll  revenue  that  can  be  used  to  support 
transportation  enhancement  activities,”  such  as  canals,  is  “perhaps 
true as a literal matter.”44 Inasmuch as ATA concedes that Congress 
authorized the Thruway Authority to allocate excess toll revenues for 
canal  purposes,  and  likewise  concedes  that  it  is  “true  as  a  literal 
matter”  that  ISTEA  contains  no  language  limiting  the  amount  of 




44    Am. Trucking Ass’ns., 238 F. Supp. 3d at 536; Pls. Br. at 39‐40. 
18                                                         No. 17‐737 (L)




revenue  for  allocation,  its  argument  necessarily  relies  merely  on 
context, not text.45  



45 But if anything, the context militates in favor of recognizing that Congress 
intended to authorize the Thruway Authority to devote excess highway toll 
revenue to the Canal System.  
        Senator Moynihan, who, as noted above, was the mastermind of ISTEA, 
sought as a general matter to devolve transportation policy to states and cities. 
Ante, note 17. As The New York Times put it, the bill gave states “freedom in how 
they spend Federal transportation money,” for the first time allowing them “to 
choose the projects they think they most need rather than hav[ing] to follow a 
Federal model.” Richard L. Berke, Senate Approves Bill to Overhaul Transportation, 
N.Y. TIMES, June 20, 1991, https://www.nytimes.com/1991/06/20/us/senate‐
approves‐bill‐to‐overhaul‐transportation.html. To achieve that goal, Senator 
Moynihan proposed that highway money be “fungible,” such that states could 
use funds on other modes of transportation, such as mass transit. See Weingroff, 
ante note 17. It is worth noting that ATA opposed the measure for precisely this 
reason, fearing that by permitting states to devote resources to other 
transportation projects, the bill would “threaten[] the future of America’s 
highways.” Id.   
         More specifically, Senator Moynihan pressed from the beginning for 
language specific to New York that would permit the state to maintain tolls as a 
source of revenue, declaring that he would “be responsible” for coordinating the 
bill’s passage. Tolls on Thruway May Not Disappear, State Will Keep Fees and U.S. 
Aid if Congress Passes Pending Bill, BUFFALO NEWS, Feb. 22, 1991, at A1, available at 
1991 WLNR 956953. As the drafting process began, he conducted several Field 
Hearings in which he urged the Commissioner of the New York State 
Department of Transportation not to “forget that canal system,” and called the 
Canal System “just a treasure.” Field Hearings, ante note 17, at 304; J.A. 209. 
Moynihan’s interest in finding financing for the Canal System is hardly 
surprising; he was widely known as a “longtime aficionado of the canal and its 
lore.” Joseph Berger, U.S. Allots $120 Million for Banks of Erie Canal, N.Y. TIMES, 
Nov. 26, 1996, http://www.nytimes.com/1996/11/26/nyregion/us‐allots‐120‐
million‐for‐banks‐of‐erie‐canal.html.  
19                                                        No. 17‐737 (L)




       The text is clear: Congress manifested its unambiguous intent 
to authorize the Thruway Authority to allocate excess toll funds to the 
Canal  System.  Although  ISTEA  does  not  expressly  invoke  the 
Commerce Clause or state its intent to abrogate Dormant Commerce 
Clause  limitations,  it  need  not  do  so  if  congressional  intent  is 
unmistakable—as it is here.  

       C.  Whether  the  Thruway  Authority  Forfeited  Its  Argument 
That Congress Authorized It to Depart from the Commerce Clause 

       We next address whether the Thruway Authority forfeited its 
argument that Congress authorized it to allocate excess highway toll 
revenues to the Canal System.46  


         Later, when the bill that would become ISTEA emerged from the Senate 
Committee on Environment and Public Works without any New York‐specific 
language, Senator Moynihan proposed an amendment, which would eventually 
become section 1012(e). The amendment allowed the state agencies in charge of 
the New York State Thruway and the Fort McHenry Tunnel in Maryland to use 
excess highway toll revenues to cover transportation facilities under Title 23, as 
well as those “under the jurisdiction” of those agencies. 137 Cong. Rec. 14774, 
14883 (June 13, 1991). In introducing the amendment, Senator Moynihan 
highlighted how Maryland could allocate tolls raised from the Fort McHenry 
Tunnel. He explained that section 1012(e) was designed to “make possible the 
movement of toll receipts on and off the particular systems in such a way that the 
State, in this case Maryland, can optimize its transportation choices and 
provision thereof.” Id. at 14774. “We very much want Maryland to do with 
Maryland money what Maryland thinks is best.” Id. 
46 The forfeiture question applies only in ATA, not in ABA. The plaintiffs in ABA 
filed suit only in February 2017, after the Thruway Authority had discovered its 
congressional‐authorization defense. In ATA, however—originally filed in 
2013—the Thruway Authority failed to raise that defense for over three years.  
20                                                         No. 17‐737 (L)




            ATA  argues  that  the  Thruway  Authority  failed  to  raise  its 
argument regarding congressional authorization for more than three 
years after ATA filed its complaint and for almost six months after the 
District Court granted partial summary judgment on liability in favor 
of ATA. That failure, according to ATA, constitutes forfeiture.  

            Yet  ATA  concedes  that,  regardless  of  whether  the  Thruway 
Authority  indeed  forfeited  its  argument,  the  District  Court  had 
discretion  to  reach  the  merits  to  correct  a  clear  error.47  As  we  have 
explained, Congress’s intent in ISTEA section 1012(e) to exempt the 
Thruway  Authority  from  the  Dormant  Commerce  Clause  was 
unmistakably  clear.  Thus,  regardless  of  whether  the  District  Court 
relied on the proper standard for forfeiture, it had discretion to reach 
the merits of the Thruway Authority’s defense.48  

                                            

                                            



47    Pls. Br. at 56. 
48 ATA argues that the District Court applied an erroneous legal standard by 
reasoning that because the Thruway Authority did not know of its defense 
previously, it could not have waived or forfeited it. Id. That standard, according 
to ATA, does not apply to waivers or forfeitures of legal arguments, and, instead, 
the District Court should have asked whether “’the need to correct a clear error 
or prevent manifest injustice’ justified considering defendants’ belated 
argument,” Id. at 57 (quoting Kolel Beth Yechiel Mechil of Tartikov, Inc. v. YLL 
Irrevocable Tr., 729 F.3d 99, 104 (2d Cir. 2013)). Since the District Court had 
discretion to reach the merits, we need not reach the question of whether it 
applied the proper legal standard.  
21                                                    No. 17‐737 (L)




                          III. CONCLUSION 

In summary, we hold as follows: 

      (1)  Congress  evinced  an  “unmistakably  clear”  intent  to 
      authorize the Thruway Authority to depart from the strictures 
      of  the  Dormant  Commerce  Clause  by  allocating  surplus 
      highway toll revenues to New York’s Canal System; 
       
      (2)  Congress  placed  no  limits  on  the  amount  of  such  surplus 
      highway  toll  revenue  that  the  Thruway  Authority  could 
      allocate to the Canal System;  
       
      (3) The District Court correctly granted defendants’ motion to 
      dismiss  on  the  basis  of  Congressional  authorization  and 
      vacated its previous order granting plaintiffs’ motion for partial 
      summary judgment; and 
       
      (4) The District Court had discretion to reach the merits of the 
      Thruway Authority’s defense that Congress had authorized it 
      to devote surplus highway toll revenues to the Canal System. 
       
      For  the  foregoing  reasons,  we  AFFIRM  the  judgment  of  the 
District Court.